DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed June 14, 2022.  Claims 1, 2, 5, 7-9, 12-15, 18 and 19 remain pending in the application.  
Claims 1, 5, 7, 12, 14 and 18  are currently amended.  
Claim 3, 4, 10, 11, 16 and 17 are canceled.
No claims are newly added.

Response to Arguments
Applicant’s arguments, see REMARKS, filed June 14, 2022, with respect to claims 1-24 rejected under 35 USC 103 as being unpatentable over Sella et al. (US 2010/0301991 A1) in view of Mayer (US 2016/0308365 A1) have been fully considered and are persuasive. The rejection is withdrawn in view of amendment filed July 05, 2018.


Allowable Subject Matter
Claims 1, 2, 5-9, 12-15, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Jo et al. (US 2015/0110071 A1) in view of Tian et al. (US 2017/0006631 A1) and Liu (US 2010/0103045A1), fails to teach, “wherein the first information is further used to indicate a first time period occupied by the STA to perform sector sweep, and a second time period occupied by the at least one second AP to send second information; and after the sending, by the first AP, the first information, the method further comprises receiving, by the first AP, a sector sweep frame that is sent by a STA within coverage of the first AP in the first time period; and the method further comprises: receiving, by the first AP, the second information that is sent by the at least one second AP in the second time period, wherein the second information is used to indicate a first sector selection result, and the first sector selection result is obtained by performing sector sweep in the first time period,” as recited in claims 1, 7, and 14. 
Jo is an exemplary reference in the relevant field of endeavor.  Jo discloses a beam training method comprising determining, by a first access point (AP), first information, a plurality of APs, and a station (STA) within coverage of the plurality of APs, and the plurality of APs comprise the first AP and at least one second AP; and sending , by the first AP, the first information. However, Jo fails to teach, “wherein the first information is further used to indicate a first time period occupied by the STA to perform sector sweep, and a second time period occupied by the at least one second AP to send second information; and after the sending, by the first AP, the first information, the method further comprises receiving, by the first AP, a sector sweep frame that is sent by a STA within coverage of the first AP in the first time period; and the method further comprises: receiving, by the first AP, the second information that is sent by the at least one second AP in the second time period, wherein the second information is used to indicate a first sector selection result, and the first sector selection result is obtained by performing sector sweep in the first time period,” as recited in claims 1, 7 and 14.
Tian is another exemplary reference in the relevant field of endeavor. Tian discloses performing A-BFT between a plurality of APs and a station (STA) within coverage of the plurality of APs. However, Tian fails to teach, “wherein the first information is further used to indicate a first time period occupied by the STA to perform sector sweep, and a second time period occupied by the at least one second AP to send second information; and after the sending, by the first AP, the first information, the method further comprises receiving, by the first AP, a sector sweep frame that is sent by a STA within coverage of the first AP in the first time period; and the method further comprises: receiving, by the first AP, the second information that is sent by the at least one second AP in the second time period, wherein the second information is used to indicate a first sector selection result, and the first sector selection result is obtained by performing sector sweep in the first time period,” as recited in claims 1, 7 and 14.
Liu is another exemplary reference in the relevant field of endeavor.  Liu discloses wherein first information is used to indicate an association beamforming training (A-BFT) time period. However, Liu fails to teach, “wherein the first information is further used to indicate a first time period occupied by the STA to perform sector sweep, and a second time period occupied by the at least one second AP to send second information; and after the sending, by the first AP, the first information, the method further comprises receiving, by the first AP, a sector sweep frame that is sent by a STA within coverage of the first AP in the first time period; and the method further comprises: receiving, by the first AP, the second information that is sent by the at least one second AP in the second time period, wherein the second information is used to indicate a first sector selection result, and the first sector selection result is obtained by performing sector sweep in the first time period,” as recited in claims 1, 7 and 14.

For these reasons claims 1, 2, 5-9, 12-15, 18 and 19 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GINA M. MCKIE
Examiner
Art Unit 2631


/GINA M MCKIE/Examiner, Art Unit 2631   
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633